internal_revenue_service p o box cincinnati oh number release date date date x number y dollars amount dear department of the treasury employer_identification_number contact person - id number contact telephone number uil you asked for advance approval of your educational grant procedures under internal_revenue_code sec_4945 and sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax our determination we have determined your procedures for awarding scholarships meet the requirements of code sec_4945 we also have determined your procedures for awarding educational grants meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards meeting the requirements of code sec_4945 which are made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provided in code sec_117 description of your request your letter indicates you will operate a grant making program the purpose of a grant award is to cover tuition or expenses_incurred in pursuing a degree or career in the performing arts you are aware that many students entering the performing arts are financially limited in their ability to travel to auditions enroll in master classes or hire vocal acting or performance coaches your grants will significantly help students bridge the gap between their formal schooling and their career objectives to be eligible applicants must be juniors or seniors in high school or attending an accredited university or college who actively participate in the performing arts eg vocal and instrumental performance musical composition dance opera theatre etc and who wish to pursue a career in the performing arts field they must also have a grade point average on a scale or an equivalent standing if a different scale is used grants will be publicized through collaboration efforts with area high school and college university advisors teachers and professors through your website and through your social media outlets you anticipate awarding in the range of x grants per year currently the individual award amount is anticipated to be in the range y dollars the specific amount will in most cases will be dependent on upon which particular area of the performing arts the applicant is pursuing because some of the performing arts are more costly than others you plan on awarding larger grants to those attending college recipients will be made by a selection committee consisting of individuals with knowledge of the performing arts the selection committee will review each applicant's videos or sound_recordings participation in school and or arts related_organizations activities clubs education related coursework taken and grades achieved statement noting the reasons the applicant is pursuing a career in the arts and letters of recommendation from the applicant’s educational institutions and others familiar with the applicant’s skills as a performer the selection committee will evaluate all information on an objective and nondiscriminatory basis and will choose the recipients who demonstrate artistic talent and future artistic promise strict conflict of interest rules will preclude a member of the selection committee from participating in any decision affecting any applicant where the applicant or member of the selection committee from participating in any decision affecting any applicant where the applicant or the member of the applicant’s immediate_family has any personal or business relationship with the member of the selection committee your grants will normally take the form of a scholarship and be paid directly to the educational institutional institution in which the recipient is enrolled grants to support travel_expenses or fees for pre-professional training not offered by an accredited educational_institution will be paid directly to the recipient the grant recipient will be required to provide written reports showing how the funds were spent and or grade transcripts from the semester in which the grant was provided if the terms of the award are violated reimbursement will be required you represent that you will complete the following arrange to receive and review grantee reports annually and upon completion of the purpose for which the grant was awarded investigate diversion of funds from their intended purposes and take all reasonable and appropriate steps to recover the diverted funds ensure other grant funds held by a grantee are used for their intended purposes and withhold further payments to grantees until you obtain grantees’ assurances that future diversions will not occur and that grantees will take extraordinary precautions to prevent future diversion from occurring grants including information obtained to evaluate grantees identify whether a grantee you represent that you will maintain the following all records relating to individual is a disqualified_person establish the amount and purpose of each grant and establish that you undertook the supervision and investigation of grants described above basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is - - - ascholarship or fellowship subject_to sec_117 and is to be used for study at an educational_organization described in sec_170 or a prize or award subject_to the provisions of sec_74 if the recipient of the prize or award is selected from the general_public or to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar skill or talent of the recipient to receive approval of its educational grant procedures sec_53_4945-4 requires that a private_foundation show e e e the grant procedure includes an objective and nondiscriminatory selection process the grant procedure results in the recipients performing the activities the grants were intended to finance the foundation plans to obtain reports to determine whether the recipients have performed the activities that the grants were intended to finance e other conditions that apply to this determination this determination covers only the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don’t differ significantly from those described in your original request you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes in your program to the cincinnati office of exempt_organizations at this determination applies only to you it may not be cited as precedent e e internal_revenue_service exempt_organizations determinations p o box cincinnati oh e e e you cannot make grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and must further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records if you have any questions please contact the person listed at the top of this letter sincerely jeffrey cooper director exempt_organizations rulings and agreements
